Opinion issued August 3, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01079-CR
                            ———————————
                        CHARLES R. JONES, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Case No. 1510058


                          MEMORANDUM OPINION

      Charles Jones was convicted of aggravated robbery and sentenced to 30

years’ confinement. His appellate counsel filed an Anders brief,1 declaring there




1
      See Anders v. California, 386 U.S. 738 (1967).
were no nonfrivolous bases for appeal. After this court affirmed his conviction,2

the Court of Criminal Appeals granted Jones’s pro se petition for discretionary

review and remanded.3

      On remand, Jones presents three issues. In the first two, Jones challenges the

sufficiency of the evidence and the trial court’s ruling to denying his motion for

mistrial. The State opposes both issues. In the third issue, Jones contends that the

case must be remanded for a new punishment trial because the State failed to

properly invoke the enhancement punishment range. The State concedes the third

issue and agrees that remand is proper.

      Because we overrule Jones’s first two issues and sustain his third, we affirm

the portion of the trial court’s judgment finding Jones guilty of aggravated robbery,

reverse the portion of the judgment imposing a sentence of 30 years’ confinement,

and remand for a new punishment trial.

                                    Background

      K. Wright is a FedEx driver. In May 2016, she was driving another

employee’s route. One of her stops was at an AT&T store in Webster to deliver


2
      Jones v. State, No. 01-18-01079-CR, 2020 WL 1466982 (Tex. App.—Houston
      [1st Dist.] Mar. 26, 2020) (mem. op., not designated for publication) (per curiam),
      vacated, PD-0380-20, 2020 WL 5814603 (Tex. Crim. App. Sept. 30, 2020) (per
      curiam).
3
      Jones v. State, PD-0380-20, 2020 WL 5814603 (Tex. Crim. App. Sept. 30, 2020)
      (per curiam).

                                           2
boxes of cell phones. As she got out of her truck to begin the delivery, a man got

out of an SUV and walked toward her. He was wearing a FedEx shirt and had a

white hockey mask covering his face. She thought it was a coworker playing a

joke. But then she saw that he had a gun. The robber got into her truck and told her

to drive away.

      Two people saw Wright being robbed. A. Stromeyer and M. Lutkenhaus

were on their way to the AT&T store when they saw the robber point the gun at

Wright. Lutkenhaus has a license to carry a concealed weapon. He drew his

weapon and approached the FedEx van, but when Wright saw Lutkenhaus, she

thought he was assisting the robber, not trying to help her. Lutkenhaus could not

find a position to safely help Wright. When the FedEx truck began to drive away,

Lutkenhaus got back into his vehicle with Stromeyer and followed the truck.

      The robber had Wright stop the truck at a second location. He asked her

which box had the phones in it. He could not determine which boxes were the

correct ones, so he had Wright help him locate the boxes he was searching for.

Wright found and gave him the AT&T boxes. Wright thought the robber would

leave at that point, but he pointed the gun at her again and told her to get into the

back of the FedEx truck. She did. Once he was in the front of the truck, she closed

the door between the two spaces, opened the back of the truck, and ran into a

nearby store for help. The robber drove away in the FedEx truck.


                                         3
      Meanwhile, Lutkenhaus and Stromeyer were on the phone with a 911

operator while they followed the FedEx truck. They did not see Wright run from

the truck into the store. They thought she was still in the truck with the robber, so

they continued to follow the FedEx truck to a third location at an apartment

complex. Lutkenhaus and Stromeyer waited there for the police to arrive.

      After the police arrived, as they were talking to Lutkenhaus, Lutkenhaus was

told that a suspect had been detained and asked if he could attempt an

identification. Lutkenhaus told the police that he would be unable to identify the

robber by appearance because the robber wore a hockey mask to shield his face.

But Lutkenhaus thought he could identify the robber by his clothing. Lutkenhaus

said that the robber wore a white hockey mask, a black hoodie, and black gloves.

The police showed Lutkenhaus a black hoodie and gloves that they found near

where Jones was arrested. Lutkenhaus said they were the same items he saw the

robber wearing earlier.

      Sergeant M. Quintanilla with the Houston Police Department testified about

encountering Jones. He was told that a stolen vehicle was left at an apartment

complex. He was told that the suspect ran west. Quintanilla went that direction to a

gas station. He saw a man run past him. Quintanilla followed and found Jones

hiding behind a dumpster. Jones was taking off a black hoodie. Quintanilla began

to give Jones demands. Jones complied and was arrested. Quintanilla recovered the


                                          4
black hoodie, which had been shoved between the dumpster and the store wall. The

police looked around the area for a weapon but did not locate one.

         Quintanilla returned to the area the next day to search again for the weapon.

He retraced the path between where the FedEx truck was recovered and where he

arrested Jones. Along that path, he found some items in the shrubs. He found a

black semiautomatic gun and a purple and black FedEx shirt. Quintanilla identified

Jones in the courtroom as the person he arrested.

         The police compared Jones’s DNA sample to DNA found on the black

hoodie stuffed between the dumpster and store. The DNA analysis determined that

Jones was a major contributor of the DNA on the hoodie. The other items tested

did not have enough DNA data for interpretation.

         The police obtained a search warrant to search the phone that Jones had with

him when he was arrested. Investigator N. Gates with the Harris County District

Attorney’s office testified about extracting data from the phone. The data was

compiled into a report. Officer J. Scott testified about text messages detailed in the

report. On the morning of the robbery, between 8:00 and 8:30 am, Jones sent four

texts:

            • U know Today Thurs I got some major shit going u forgot? No! I
              can’t depend on to take ass for shit

            • Just got a call from my home boy . . . I’m bout to miss some major
              major money on that truck . . . Thanks


                                           5
         • Just got a CAll from my boy I’m bout to miss out on some major
           major money . . . . . . . thanks

         • Just got a call from my home boy we bout to miss the major load on
           FexEd jis

Thus, on the morning of the robbery of a FedEx truck, Jones sent text messages

about a “major load on FedEx” and “major major money.” One of those messages

was to Jones’s girlfriend. The police investigation determined that his girlfriend

drives an SUV that matches the vehicle that the robber got out of when he

approached the FedEx driver while holding a gun.

      After the FedEx driver, the two eyewitnesses who followed the FedEx truck,

and the police officers and investigators testified, the State rested. The defense

rested without calling any witnesses. After closing arguments, the jury deliberated

and returned a verdict of guilty on the charge of aggravated robbery.

      At the punishment phase of the trial, the State had “pen packets” admitted

into evidence. These documents included judgments of conviction and sentencing

orders for past offenses. Each identified the convicted defendant as Charles Jones.

The first was a judgment of conviction for the offense of burglary of a habitation

with intent to commit theft. The date of the judgment was November 20, 1998. The

judgment includes a notation that the conviction was appealed. There is no

indication in the record of the appeal’s outcome.




                                         6
      The second was a judgment of conviction for the offense of aggravated

robbery. The date of the judgment was the same as the burglary conviction. This

judgment also included a notation that it was appealed but no indication of the

appeal’s outcome.

      Documentation of three other offenses were included in the pen packet.

These convictions were for possession of a controlled substance in 1998,

possession with intent to deliver in 2011, and credit card abuse in 2013.

      There was only one witness during the punishment phase of the trial. R.

Reed testified that the fingerprint he obtained from Jones on the day of trial

matched the fingerprints on the criminal judgments of conviction and sentencing

orders presented to the jury. In other words, the person whose fingerprints were

taken upon sentencing for various past crimes is the same person charged for this

aggravated robbery and identified in court as Charles Jones.

      During closing arguments, the jury was told that, if they found that Jones

had two prior enhancement offenses, based on the evidence presented, then the

punishment range was between 25 years and life. The defense asked for a sentence

on the lower end, arguing that Jones’s past crimes were linked to drug use and the

lack of a support system. The State asked for a 50-year sentence. The jury returned

a sentence of 30 years. Jones appealed.




                                          7
                            Sufficiency of the evidence

      In his first issue, Jones challenges the sufficiency of the evidence to support

his conviction.

A.    Standard of review

      We review sufficiency of the evidence using the standard enunciated in

Jackson v. Virginia, 443 U.S. 307, 318 (1979). See Brooks v. State, 323 S.W.3d

893, 898–912 (Tex. Crim. App. 2010). Under that standard, “the relevant question

is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” See Jackson, 443 U.S. at 319; Laster v. State,

275 S.W.3d 512, 517 (Tex. Crim. App. 2009). We consider all reasonable

inferences that may be drawn from the evidence in making our determination,

including all direct and circumstantial evidence. Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007).

      Evidence is insufficient in four circumstances: (1) no evidence exists that is

probative of an element of the offense in the record; (2) only a “modicum” of

evidence exists that is probative of an element of the offense; (3) the evidence

conclusively establishes a reasonable doubt; and (4) the alleged acts do not

establish the criminal offense charged. See Jackson, 443 U.S. at 314, 320; Laster,




                                          8
275 S.W.3d at 518; Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.

2007).

      The jury has the exclusive role of evaluating the facts, the credibility of the

witnesses, and the weight a witness’s testimony should be given. Penagraph v.

State, 623 S.W.2d 341, 343 (Tex. Crim. App. [Panel Op.] 1981); Jaggers v. State,

125 S.W.3d 661, 672 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d). The jury

may choose to believe all, some, or none of a witness’s testimony. See Davis v.

State, 177 S.W.3d 355, 358 (Tex. App.—Houston [1st Dist.] 2005, no pet.). And

the jury alone must reconcile any conflicts in the evidence. Wyatt v. State, 23

S.W.3d 18, 30 (Tex. Crim. App. 2000).

      Under the Jackson standard, we defer to the factfinder “to resolve conflicts

in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.” Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at

778. If there are conflicts in the evidence, we must presume the factfinder resolved

the conflicts in favor of the verdict and defer to that determination, as long as it is

rational. See Jackson, 443 U.S. at 326; Penagraph, 623 S.W.2d at 343 (“A jury is

entitled to accept one version of the facts and reject another or reject any of a

witness’[s] testimony.”). Contradictory evidence will not diminish the legal

sufficiency of the evidence that supports the verdict. See McDonald v. State, 462

S.W.2d 40, 41 (Tex. Crim. App. 1970). If the evidence is insufficient, we must


                                          9
reverse and enter an order of acquittal. See Tibbs v. Florida, 457 U.S. 31, 41

(1982).

B.    Legally sufficient evidence supports the judgment of conviction

      The evidence was legally sufficient. Wright testified that a man wearing a

FedEx shirt robbed her at gunpoint. Stromeyer and Lutkenhaus testified that they

saw the robbery occur. They recall seeing the robber wear a black hoodie. A search

of the area where Jones was arrested revealed a discarded FedEx shirt, a hidden

black hoodie with Jones’s DNA on it, and a gun matching the description given by

Wright and Lutkenhaus. There was more. Lutkenhaus followed the FedEx truck

from the site of the robbery to where it was abandoned. He and Stromeyer alerted

the police to where the FedEx truck was abandoned. Jones was found shortly

afterward by the police. He was behind a dumpster at a nearby property. The

hoodie was stashed behind the dumpster. The FedEx shirt and gun were found

along the path between the two locations. Moreover, a search of Jones’s phone,

which was taken from him when he was arrested, revealed text messages from

Jones on the morning of the robbery discussing a “major load on FedEx” and

“major major money.” And the vehicle the robber exited to begin the robbery

matched the vehicle of Jones’s girlfriend—who was one of the people Jones texted

that morning about a major load on FedEx.




                                       10
      While much of the evidence is circumstantial, its cumulative force provided

more than a scintilla of evidence to support a reasonable conclusion that Jones was

the FedEx robber. See Jackson, 443 U.S. at 320 (setting forth standard for legal

insufficiency). To the extent there was any evidence suggesting otherwise, the jury

has the exclusive role of weighing the evidence and the witnesses’ credibility, and

we will defer to their determinations as evinced by their verdict of guilt. See id. at

326; McDonald, 462 S.W.2d at 41.

                              Ruling to Deny Mistrial

      In his second issue, Jones challenges the trial court’s denial of his motion for

mistrial.

A.    Standard of review and applicable law

      A mistrial halts the trial proceedings when error is so prejudicial that

expenditure of further time and expense would be wasteful and futile. Ladd v.

State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999). A trial court may properly

exercise its discretion to declare a mistrial if an impartial verdict cannot be reached

or if a verdict of conviction could be reached but would have to be reversed on

appeal due to an obvious procedural error. Id.

      An outburst by a witness or other bystander “‘which interferes with the

normal proceedings of a trial will not result in reversible error unless the defendant

shows a reasonable probability that the conduct interfered with the jury’s verdict.’”


                                          11
Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009) (quoting Landry v.

State, 706 S.W.2d 105, 112 (Tex. Crim. App. 1985)). Instructions to the jury are

generally considered sufficient to cure improprieties, such as witness outbursts,

because it is presumed that the jury will follow those instructions. Coble v. State,

330 S.W.3d 253, 292 (Tex. Crim. App. 2010); Gamboa, 296 S.W.3d at 580. We

review the denial of a motion for mistrial under an abuse of discretion standard.

Coble, 330 S.W.3d at 292; Gamboa, 296 S.W.3d at 580. An appellate court views

the evidence in the light most favorable to the trial court’s ruling, considering only

those arguments before the court at the time of the ruling. Wead v. State, 129

S.W.3d 126, 129 (Tex. Crim. App. 2004). The ruling must be upheld if it was

within the zone of reasonable disagreement. Id. Our determination of whether an

error requires a mistrial is made by examining the particular facts of the case.

Ladd, 3 S.W.3d at 567.

      A mistrial is an appropriate remedy only in “extreme circumstances” for a

narrow class of highly prejudicial and incurable errors. Hawkins v. State, 135

S.W.3d 72, 77 (Tex. Crim. App. 2004); Wood v. State, 18 S.W.3d 642, 648 (Tex.

Crim. App. 2000). Its occurrence should be “exceedingly uncommon.” Williams v.

State, 417 S.W.3d 162, 175 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d).

Because it is an extreme remedy, a mistrial should be granted “only when residual

prejudice remains” after less drastic alternatives are explored. Barnett v. State, 161


                                         12
S.W.3d 128, 134 (Tex. App.—Fort Worth 2005), aff’d, 189 S.W.3d 272 (Tex.

Crim. App. 2006).

B.    No abuse of discretion is shown on this record

      As for the identity of the robber, Wright testified that she was robbed by an

unknown man in a hockey mask. She testified that she did not “know what he

looked like” because he wore his mask the entire time he was in her FedEx truck.

On cross-examination, she again confirmed that she did not see the robber’s face

and could not identify him. She could only identify the robber by what he wore and

the weapon he held: a FedEx shirt and a white hockey mask, along with a black,

small gun.

      Just after Wright testified, defense counsel moved for a mistrial. Counsel

stated that he heard Wright blurt out as she was leaving the witness stand, “That’s

him,” and argued that the statement was made near the jury. There is no indication

in the record that anyone, other than defense counsel, heard the alleged statement.

      The Court responded by instructing the jury that they were to disregard any

statement by Wright that was made after leaving the stand, if they heard any

statement. The trial court asked the jury if it understood their instruction, and the

jurors replied in unison, “Yes.” The trial court followed that instruction with a

second instruction that the jurors were not to consider such statement during its




                                         13
deliberations or even mention it. Jones made no further objection or motion on the

matter.

      An instruction to disregard is generally sufficient to cure prejudicial effects

of an improper statement. See Barney v. State, 698 S.W.2d 114, 125 (Tex. Crim.

App. 1985) (witness’s reference to the defendant as an “ex-con” cured by

instruction to disregard statement). And we generally presume the jury follows the

trial court’s instructions, though the presumption is rebuttable. See Colburn v.

State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998); Waldo v. State, 746 S.W.2d

750, 752–53 (Tex. Crim. App. 1988).

      Here, the witness had already testified that the robber’s face was covered by

a hockey mask throughout the robbery. On cross-examination, she confirmed that

she did not see the robber’s face and would be unable to identify him. Her only

source of identifying him was by his clothing and gun. Her alleged statement after

leaving the witness stand of “that’s him” conflicts with her sworn testimony, just

minutes earlier, that she could not identify the robber. This inconsistency weighs

against a determination that the alleged statement was so extreme and prejudicial

as to require a mistrial. Similar outbursts upon leaving the witness stand have,

likewise, been held to be curable by an instruction to disregard. See Jimenez v.

State, 298 S.W.3d 203, 213 (Tex. App.—San Antonio 2009, pet. ref’d) (witness,

when not being questioned by either counsel, blurted out, “Well, I got to say it. Mr.


                                         14
Jimenez planned the murder. I’m sorry, but he did,” and the appellate court held

that the event was curable by jury instruction to disregard); see also Jay M. Zitter,

Annotation, EMOTIONAL MANIFESTATIONS           BY   VICTIM    OR   FAMILY   OF   VICTIM

DURING OR IMMEDIATELY BEFORE OR AFTER OWN TESTIMONY DURING CRIMINAL

TRIAL   AS   GROUND   FOR   REVERSAL, NEW TRIAL,    OR   MISTRIAL, 99 A.L.R. 6th 113

(2014) (discussing cases from multiple jurisdictions in which outbursts from

witnesses were held to be curable by jury instruction); cf. Gonzalez v. State, No.

14-11-00995-CR, 2013 WL 396075 (Tex. App.—Houston [14th Dist.] Jan. 3,

2013, no pet.) (mem. op., not designated for publication) (trial court did not abuse

its discretion in denying motion for mistrial although, as she was leaving the

witness stand, the complainant held her hands in prayer and said “please” to the

jury, given that trial court admonished jurors not to consider her plea and jurors

confirmed they could disregard the plea).

        Jones had the burden to rebut the presumption that the curative instruction

was adequate. Colburn, 966 S.W.2d at 520. Jones presented no evidence on the

matter. He did not try to establish a record of where the witness was when the

statement was made, how close she was to the jury, whether any juror heard her

statement, or the possibility that the jury would be unable to follow the trial court’s

instruction. The record is limited to counsel’s own statement that counsel heard the

remark. After the trial court gave the instruction, Jones dropped the matter, neither


                                          15
seeking to establish a record on the event nor objecting that the instruction was

insufficient.

      The trial court gave a curative instruction. The jury stated that they

understood the instruction. And Jones presented no evidence to rebut the

presumption that the jury complied with the instruction. Given all the evidence—

including Wright’s testimony under oath that she could not identify the robber

because his face was shielded throughout their encounter—and the trial court’s

instruction to the jury to disregard any statement she made once she left the

witness stand, we cannot say that the prejudicial effect of the alleged statement was

so severe as to nullify the instruction to disregard. Nor can we conclude that the

trial court’s refusal to use the extreme remedy of declaring a mistrial was outside

the zone of reasonable judicial disagreement. See Montgomery v. State, 810

S.W.2d 372, 391 (Tex. Crim. App. 1991). Thus, the trial court did not abuse its

discretion.

      Appellant’s second issue is overruled.

                            Evidence for Enhancement

      In this third issue, Jones contends reversal for a new punishment trial is

required because the State’s evidence to invoke an enhanced punishment range

failed to establish all aspects of the prior conviction to allow enhancement.




                                         16
A.    Applicable law

      When seeking enhancement based on a conviction of a prior offense, the

State must prove beyond a reasonable doubt that the prior conviction exists and

that the defendant is linked to that conviction. Flowers v. State, 220 S.W.3d 919,

921 (Tex. Crim. App. 2007). When the State provides prima facie evidence of an

enhancement conviction, an appellate court will presume the conviction is final if

the record is silent about finality. Fletcher v. State, 214 S.W.3d 5, 8 (Tex. Crim.

App. 2007). If, however, the evidence raises a question of finality, the State has the

burden of proof to show that the enhancement conviction was a final conviction.

See id. When a conviction has been appealed, it is not considered final until it has

been affirmed on appeal and the appellate court’s mandate has issued. Henry v.

State, 331 S.W.3d 552, 555 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

Consequently, if the State offers proof showing that a prior conviction was

appealed, the State must put on evidence proving that a mandate issued. Id. at 556;

Ex parte Chandler, 182 S.W.3d 350, 358 (Tex. Crim. App. 2005).

B.    As the State concedes, there was legally insufficient evidence of a final
      conviction for enhancement

      The State concedes that the judgments submitted into evidence to support

enhancement each contained a notation that the judgments were appealed. The

State did not submit any evidence that the judgments were affirmed or that the

appellate court’s mandates issued. Accordingly, the evidence was insufficient to

                                         17
support elevating the punishment range under the habitual offender statute.

Fletcher, 214 S.W.3d at 8; Henry, 331 S.W.3d at 555; see also TEX. PENAL CODE

§ 12.42 (enhancement for habitual offenders). Such an error requires reversal. See

Fletcher, 214 S.W.3d at 9 (reversing intermediate appellate court and holding that

appellate court cannot take judicial notice that a mandate issued; instead, the State

must be held to its burden to establish finality where evidence exists of an appeal,

which then allows the defendant an opportunity to rebut the State’s evidence).

      We sustain Jones’s third issue.

                                    Conclusion

      We reverse the portion of the trial court’s judgment imposing a sentence. We

affirm the remainder of the judgment of conviction. And we remand for a new

punishment trial.



                                                Sarah Beth Landau
                                                Justice

Panel consists of Justices Radack, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           18